Deny and Opinion Filed October 17, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01284-CV

                            IN RE SANDRA CRENSHAW, Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-02008

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Evans
                                  Opinion by Justice FitzGerald
        Relator filed this five sentence petition for writ of mandamus, prohibition, and injunction

and motion for emergency stay characterizing the underlying case as an election contest and

complaining of the failure of the trial court to transfer the case to a visiting judge. The virtually

complete absence of a statement of facts and the complete absence of a mandamus record of any

kind prevent the Court from discussing the facts and issues in the case. Relator prays that the

Court grant an emergency stay of the proceedings in the trial court and prohibit any motions to

be filed or hearings set to preserve evidence while this Court considers the merits of the original

proceeding. The relator further prays that the presiding judge be compelled to transfer the case

to a visiting judge.

        The petition for writ of mandamus does not provide any basis for granting the relief the

relator requests. The Texas Rules of Appellate Procedure have specific requirements for the
form and contents of a petition for writ of mandamus.1 Relator’s petition does not comply with

the rules of appellate procedure in virtually any respect.2 On appeal, as at trial, the pro se litigant

must properly present his or her case.3 If a pro se litigant is not required to comply with the

applicable rules of procedure, he or she would be given an unfair advantage over a litigant who is

represented by counsel.4 There cannot be two sets of procedural rules, one for litigants with

counsel and the other for litigants representing themselves.5

             Relator’s petition does not set forth issues or points presented for relief.6 The petition

includes no appendix or record,7 so the few facts presented are not cited to competent evidence

included in the appendix or record.8 The petition includes virtually no argument9 and cites only

this Court’s mandamus jurisdictional statute and the Texas Constitution as authority for the relief

the relator seeks.10 Finally, relator cannot meet the certification requirements because, absent an

appendix or record, relator cannot certify “that every factual statement in the petition is

supported by competent evidence included in the appendix or record.” 11




     1
         TEX. R. APP. P. 52.3.
     2
         See infra notes 6–11.
     3
         Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet. denied).
     4
         Holt v. F.F. Enters., 990 S.W.2d 756, 759 (Tex. App.—Amarillo 1998, pet. denied).
     5
         Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).
     6
         See TEX. R. APP. P. 52.3(f) (“The petition must state concisely all issues or points presented for relief.”).
     7
         See TEX. R. APP. P. 52.3(k) (setting forth necessary and optional contents of appendix), 52.7(a) (setting forth required contents of record).
     8
       See TEX. R. APP. P. 52.3(g) (“The petition must state concisely and without argument the facts pertinent to the issues or points presented.
Every statement of fact in the petition must be supported by citation to competent evidence included in the appendix or record.”).
     9
         See TEX. R. APP. P. 52.3(h) (“The petition must contain a clear and concise argument for the contentions made. . . .”).
     10
          See TEX. R. APP. P. 52.3(h) (“The petition must contain . . . appropriate citations to authorities and to the appendix or record.”).
     11
         See Tex. R. App. P. 52.3(j) (“The person filing the petition must certify that he or she has reviewed the petition and concluded that every
factual statement in the petition is supported by competent evidence included in the appendix or record.”). Relator’s certification does not
completely track this language. She states, “I certify that I have reviewed the petition and have concluded that every factual statement made in
the petition is supported by competent evidence included in the records.” In light of the complete absence of an appendix or mandamus record in
this case, we need not further expound on the sufficiency of the certification other than to alert relator the requirements should be strictly
followed.



                                                                          –2–
           For all of these reasons, relator has failed to establish she is entitled to relief. We DENY

the petition and DENY the motion for stay.12



141284F.P05

                                                        /Kerry P. FitzGerald/
                                                        KERRY P. FITZGERALD
                                                        JUSTICE




   12
        See TEX. R. APP. P. 52.8.



                                                  –3–